Citation Nr: 1135831	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  11-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left eye disability as a result of cataract surgery performed at a VA medical facility in December 2007.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel








INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability as a result of cataract surgery performed at a VA medical facility in December 2007.  

In his substantive appeal (VA Form 9), received in February 2011, the Veteran requested a Board hearing at the RO before a Veterans Law Judge.  In a subsequent statement, dated July 27, 2011, he withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDING OF FACT

The Veteran did not suffer additional left eye disability that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing cataract surgery in December 2007, or as the result of an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a left eye disability as a result of cataract surgery performed at a VA medical facility in December 2007, have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April and August 2009 from the RO to the Veteran, which were issued prior to the RO decision in September 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The RO has obtained a medical opinion on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The opinion was provided by a medical professional who reviewed the medical records.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 was received in November 2008.  Submitted in support of the Veteran's claim were VA treatment reports dated from September 2007 to February 2009.  These records show treatment primarily for a left eye disorder.  During a clinic visit in October 2007, the Veteran complained of blurry vision in the left eye at all distances for the past 30 days; he also complained of monocular diplopia in the left eye for the past 30 days.  It was noted that the Veteran had a history of diabetes mellitus, type 2 since 2003; he denied a history of retinopathy.  Visual acuity was 20/40+2 in the right eye, and 20/100+1 in the left eye.  The assessment was refractive error, pterygium in the left eye, cataracts more in the left eye than the right, and monocular diplopia in the left eye.  On November 20, 2007, the Veteran gave his consent for cataract removal with intraocular lens implantation in the left eye.  

On December 19, 2007, the Veteran was admitted to a VA hospital with a diagnosis of cataract in the left eye.  He underwent extracapsular cataract extraction with posterior chamber intraocular lens implant, with anterior vitrectomy in the left eye.  During a follow-up evaluation on December 20, 2007, the examiner noted that the Veteran had had complicated cataract surgery on December 19, 2007 with zonular dehiscence; he had a sulcus lens placed.  The lens appeared somewhat inferiorly decentered.  It was noted that the Veteran would continue to receive postoperative regimen of treatment, and wait for the cornea to clear before another intervention would be planned.  

On January 17, 2008, the Veteran gave his consent for intraocular lens revision in the left eye.  On January 25, 2008, the Veteran was admitted to the hospital with a diagnosis of dislocated posterior chamber lens in the left eye; he underwent removal of the dislocated intraocular lens, anterior chamber intraocular lens implantation in the left eye, and subconjunctival injection of SoluMedrol and Kefzol.  On January 30, 2008, the Veteran underwent laser surgery.  On April 11, 2008, the Veteran called the ophthalmology clinic and requested a follow-up evaluation.  He stated that his left eye was no better and that he saw a black spot in front of the eye.  

The Veteran was afforded a VA examination in August 2009.  At that time, he complained of crusting in the left eye, with photophobia, distorted image, and blurring.  Visual acuity in the left eye for distance was 20/150 uncorrected and corrected; near was 20/800 uncorrected and 20/200 corrected.  It was noted that the left eye lens had been removed, and the intraocular lens had been replaced.  The examiner stated that the Veteran underwent cataract surgery in 2007, complicated by zonular dehiscence and vitreous loss, which is a known complication of cataract surgery and part of the standard consent process.  He then had dislocation of the lens with lens replacement.  It was noted that the Veteran consented to these procedures.  He further had laser procedure to control glaucoma.  The examiner related that the Veteran now had poor vision in the left eye most likely due to chronic macular edema and possible ischemia noted by mild optic nerve pallor.  The examiner stated that, based on the record review and clinical examination, the vision loss is a complication of the cataract surgery and his diabetes mellitus but not a result of negligence or error in judgment.  The examiner explained that cataract surgery has known complications and, unfortunately, the Veteran had suffered from a few of these complications, which are seen in diabetics.  It was noted that he had consented and been managed appropriately.  

Received in February 2011 were copies of the consent forms which the Veteran signed on November 20, 2007, January 17, 2008, and January 30, 2008.  These forms indicate that the known risks of the surgery performed on December 19, 2007, removal of cataract, included dislocation of the lens, distortion of vision or blind spots, loss of corneal clarity, resulting in reduced vision, and the need for additional treatment and/or surgery.  The form signed on January 17, 2008 for intraocular lens revision in the left eye indicates that the known risks of that treatment included development of glaucoma (increased pressure in the eye), and loss of corneal clarity, resulting in reduced vision.  

III.  Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.  

To be awarded compensation under 38 U.S.C.A. § 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151.  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).  

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c) (1).  

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d) (1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d) (2).  

Under 38 C.F.R. § 17.32, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability, which he claims resulted from surgery performed by VA for cataract extraction in the left eye.  

Upon consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

With regard to additional disability as a residual of left eye surgery, as set forth above, VA law and regulation require that the evidence show that such additional disability is the result of VA hospital care, medical or surgical treatment and that the proximate cause of the additional disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In this regard, the Veteran's VA surgical and postoperative records were reviewed by a VA examiner in August 2009.  Following an examination of the Veteran, the examiner noted that the Veteran now has poor vision in the left eye most likely due to chronic macular edema and possible ischemia noted by mild optic nerve pallor.  The examiner stated that, based review of the record and clinical examination, the vision loss is a complication of the cataract surgery and the Veteran's diabetes mellitus.  However, the examiner stated that the vision loss is not a result of negligence or error in judgment; rather, he explained that the Veteran's poor vision was among the known complications associated with cataract surgery and seen in diabetics.  

The VA examiner concluded that the left eye disability was not a result of negligence, error in judgment, or similar instance of fault on part of the VA medical professionals in performing the cataract surgery in December 2007.  There is no evidence refuting the examiner's conclusion.  Even the Veteran has indicated that he has not alleged malpractice or negligence, and consequently has not presented evidence of either.  Accordingly, the probative medical evidence reveals that there was no careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing VA medical care.  

Additionally, there is no evidence indicating that the complications experienced by the Veteran following the cataract surgery resulted from an event that was not reasonably foreseeable.  As noted above, the examiner specifically stated that current left eye condition, including vision loss, was an ordinary risk of cataract surgery.  The consent form signed by the Veteran includes this possibility as a known risk.  In other words, the surgical complications experienced by the Veteran were reasonably foreseeable consequences of the surgery and such risks were addressed in the preoperative informed consent signed in November 2007.  The record indicates that the risks were ones that the health care provider disclosed.  Consequently, the requirements are not met for compensation under 38 U.S.C.A. § 1151 for a left eye disability claimed as due to cataract surgery in December 2007.  

Although the Veteran has asserted that VA is at fault, he does not have the medical expertise to provide such an assessment regarding fault or negligence or the like.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are not competent to offer evidence that requires medical knowledge).  The Veteran is competent to state that he has had problems with his vision.  Lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions.  In contrast, the Board finds the medical examiner's opinion to be probative evidence because it was based on a comprehensive review of the record by a qualified physician.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Thus, the probative competent medical evidence establishes that VA was not careless or negligent, that VA lacked proper skill or made an error in judgment, or that there was similar instance of fault on the part of VA; or that the Veteran has a left eye disability due to an event not reasonably foreseeable.  Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability claimed to be caused by surgical treatment provided by VA, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability as a result of cataract surgery performed at a VA medical facility in December 2007 is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


